           Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 1 of 17




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2  kwesley@bgrfirm.com
   Eric C. Lauritsen (State Bar No. 301219)
 3  elauritsen@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
 5 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 6
   Attorneys for Plaintiff
 7 ATARI INTERACTIVE, INC.
 8                                  UNITED STATES DISTRICT COURT
 9         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11 ATARI INTERACTIVE, INC.,                        Case No.
12                     Plaintiff,                  COMPLAINT FOR:
13                                                 (1) TRADEMARK
                 vs.                                   INFRINGEMENT AND
14
                                                       COUNTERFEITING [15 U.S.C.
15 OOSHIRTS, INC.,                                     §1114];
                                                   (2) COPYRIGHT
16          Defendant.                                 INFRINGEMENT [17 U.S.C.
                                                       §§101 et seq.];
17                                                 (3) TRADEMARK DILUTION [15
18                                                     U.S.C. §1125(c)];
                                                   (4) FALSE DESIGNATION OF
19                                                     ORIGIN [15 U.S.C. §1125(a)];
                                                   (5) COMMON LAW UNFAIR
20                                                     COMPETITION;
21                                                 (6) CONTRIBUTORY
                                                       TRADEMARK
22                                                     INFRINGEMENT;
                                                   (7) CONTRIBUTORY
23                                                     COPYRIGHT
                                                       INFRINGEMENT;
24                                                 (8) VICARIOUS TRADEMARK
25                                                     INFRINGEMENT;
                                                   (9) VICARIOUS COPYRIGHT
26                                                     INFRINGEMENT;
27                                                 DEMAND FOR JURY TRIAL
28
     1183174.1

                                              COMPLAINT
        Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 2 of 17




 1         Plaintiff Atari Interactive, Inc. (“Atari”), as and for its complaint against
 2 defendant Ooshirts, Inc. (“Ooshirts”), alleges as follows:
 3                                         PARTIES
 4         1.    Atari is a Delaware corporation with its principal place of business in
 5 New York, New York.
 6         2.    Atari is informed and believes, and thereon alleges, that Ooshirts is a
 7 California corporation with its principal place of business in Fremont, California.
 8                             JURISDICTION AND VENUE
 9         3.    This Court has subject matter jurisdiction over this action pursuant to
10 28 U.S.C. sections 1331 and 1338 because the action arises under the federal
11 Copyright Act and Lanham Act. See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051,
12 et seq. This Court also has supplemental jurisdiction pursuant to 28 U.S.C.
13 sections 1367 and 1338(b).
14         4.    Venue in this district is proper under 28 U.S.C. section 1391 because
15 Ooshirts is subject to personal jurisdiction here and Atari has suffered injury here.
16         5.    This Court has personal jurisdiction over Ooshirts because, upon
17 information and belief, Ooshirts maintains its principal place of business in
18 California, and specifically within this judicial district. This Court also has personal
19 jurisdiction over Ooshirts because Ooshirts regularly markets and sells goods,
20 including the goods at issue in this case, to customers in California.
21                              GENERAL ALLEGATIONS
22         A.    Atari Is an Iconic Video Game Brand.
23         6.    Atari is one of the most famous video game brands in history. Founded
24 in the early 1970s in California, Atari became the pioneer in the video game
25 industry during the 1970s and continuing into the 1980s, developing and releasing
26 (a) home video consoles – e.g., the Atari 2600 – that set new standards in design and
27 function, and (b) a series of hit games – e.g., Pong, Breakout, Asteroids, and many
28 others.
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 3 of 17




 1        7.     Atari became known to relevant consumers and the public at large by
 2 its inherently distinctive trade name, as well as its inherently distinctive A-shaped or
 3 “Fuji” logo design. The Atari name and logo are depicted immediately below.
 4
 5
 6
 7
 8
 9
10
11
12        8.     Atari has continued to market, promote, license, and sell products,
13 including a catalog of more than 200 well-known games, worldwide under the Atari
14 name and logo for over four decades.
15        9.     Video gamers new and old recognize and revere Atari’s place as a very
16 well-known and iconic pioneer of the video game industry.
17        10.    Atari has expanded into a multi-platform, global interactive
18 entertainment company, adapting many of its classic games for online platforms
19 such as Facebook, smartphones, and tablets.
20        11.    Atari has developed, promoted, and distributed new interactive
21 entertainment and products, including a new VCS console (modeled off the design
22 of the original 2600 unit) that is currently being promoted and pre-sold on Indiegogo
23 and that has already raised more than $2.5 million in a matter of days.
24        12.    Atari has an active licensing business through which Atari has extended
25 its brand into other media, merchandising, and publishing categories.
26        13.    The Atari name, logo, and classic video games are valuable intellectual
27 property owned by Atari. Atari therefore obtained registrations with the United
28 States Patent and Trademark Office for many of its trademarks and registrations


                                             -2-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 4 of 17




 1 with the United States Copyright Office for many of its copyrighted works.
 2               a.    Through commercial use and contractual agreements with its
 3                     predecessors-in-interest, Atari is the owner of USPTO
 4                     Registration No. 4,214,210 for the ATARI name and logo used
 5                     in connection with, among other things, “printed matter, namely
 6                     posters, stickers” and “articles of clothing”; and Atari is the
 7                     owner of USPTO Registration No. 4,324,638 for the PONG
 8                     name used in connection with, among other things “printed
 9                     matter, namely posters, stickers” and “articles of clothing.”
10                     Appended hereto as Exhibits 1 and 2 are true and correct copies
11                     of the aforementioned trademark registrations.
12               b.    Through contractual agreements with its predecessors-in-interest,
13                     Atari is the owner of multiple copyright registrations for, among
14                     others, the following video games, including the visual elements
15                     thereof: Pong, Missile Command, Adventure, Breakout, and
16                     Yars’ Revenge.
17               c.    Through extensive and continuous promotion and sales,
18                     unsolicited press, and word of mouth, Atari owns common law
19                     rights in various trademarks and trade dress, including the Atari
20                     name and logo, the Pong, Missile Command, Adventure,
21                     Breakout, and Yars’ Revenge names and graphics, and the
22                     overall look and feel of the Atari 2600 game console and
23                     joystick.
24        B.     Ooshirts Knowingly Infringes Upon Atari’s Intellectual Property
25               Rights by Creating, Manufacturing, and Distributing Large
26               Quantities of Counterfeit Atari Clothing and Printed Material.
27        14.    Ooshirts runs the website www.teechip.com, which invites visitors to
28 upload designs for printing on a variety of apparel and other merchandise – from t-


                                             -3-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 5 of 17




 1 shirts and sweaters to mugs and posters – which Ooshirts then offers for sale. If a
 2 visitor to the site orders a product, Ooshirts makes, ships, and processes the payment
 3 for the product. Ooshirts then splits the profits with the person who originally
 4 uploaded the design.
 5        15.    Ooshirts is advertising, marketing, creating, displaying, offering for
 6 sale, selling, distributing, and profiting from massive quantities of counterfeit Atari
 7 products. Many of the counterfeit products incorporate exact replicas of the
 8 registered ATARI trademark (name and logo) on products in the classes for which
 9 the marks are registered. Other counterfeit products incorporate easily identifiable
10 depictions of the Atari 2600 console and joystick with the distinctive red button. A
11 few examples are depicted below. Many more are shown in Exhibit 3.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -4-
        Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 6 of 17




 1
 2
 3
 4
 5
 6
 7
 8
 9         16.   In addition, Ooshirts is advertising, marketing, creating, displaying,
10 offering for sale, selling, distributing, and profiting from products incorporating
11 copyrighted works owned by Atari. A few examples are depicted below. Many
12 more are shown in Exhibit 3.
13
14     MISSILE COMMAND                 ADVENTURE                        PONG
15
16
17
18
19
20
21
22                 YARS’ REVENGE                      BREAKOUT
23
24
25
26
27
28


                                             -5-
        Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 7 of 17




 1         17.   Ooshirts’ infringement is knowing and willful, as evidenced by (a) the
 2 sheer quantity of different counterfeit designs being sold by Ooshirts, (b) the exact
 3 duplication of a variety of iconic Atari designs, and (c) Ooshirts’ pattern and
 4 practice of infringing upon the intellectual property rights of well-known brands.
 5         18.   Ooshirts has profited from its unauthorized use of Atari’s intellectual
 6 property through the sale of the infringing goods, and Ooshirts’ infringement has
 7 harmed Atari by cheapening and diluting the Atari brand, diverting profits from the
 8 sale of authentic Atari goods, and causing Atari to lose profits and licensing fees
 9 from the authorized use of its intellectual property.
10                               FIRST CLAIM FOR RELIEF
11                    (Trademark Infringement and Counterfeiting)
12         19.   Atari re-alleges and incorporates herein by reference each and every
13 allegation set forth above.
14         20.   Atari is the owner of the registered ATARI and PONG trademarks for
15 the categories of goods on which Ooshirts is using the trademarks, as well as
16 registered trademarks for the MISSILE COMMAND, BREAKOUT, and YARS’
17 REVENGE names (collectively, the “Atari Trademarks”).
18         21.   The Atari Trademarks are valid, protectable marks.
19         22.   Ooshirts is advertising, marketing, creating, displaying, offering for
20 sale, selling, distributing, and profiting from products incorporating the Atari
21 Trademarks or nearly identical variations thereof.
22         23.   Ooshirts’ use of the Atari Trademarks is likely to cause confusion
23 among ordinary purchasers as to the source of the goods.
24         24.   Atari has never consented to Ooshirts’ use of its trademarks.
25         25.   Ooshirts infringed upon the Atari Trademarks and engaged in
26 trademark counterfeiting willfully.
27         26.   As a proximate result of the unfair advantage accruing to Ooshirts from
28 using confusingly similar marks and deceptively trading on Atari’s goodwill,


                                             -6-
        Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 8 of 17




 1 Ooshirts has made substantial sales and profits in amounts to be established
 2 according to proof.
 3         27.    As a proximate result of the unfair advantage accruing to Ooshirts from
 4 using similar or quasi-similar marks and deceptively trading on Atari’s goodwill,
 5 Atari has been damaged and deprived of substantial sales and has been deprived of
 6 the value of its trademarks as commercial assets, in amounts to be established
 7 according to proof.
 8         28.    Unless restrained by the Court, Ooshirts will continue to infringe
 9 Atari’s trademarks. Pecuniary compensation alone will not afford Atari adequate
10 relief for the damage to its trademarks and brand. In the absence of injunctive relief,
11 consumers are likely to continue to be mistaken or deceived as to the true source,
12 origin, sponsorship, and affiliation of Ooshirts and their purported goods.
13         29.    Ooshirts’ acts were committed, and continue to be committed, with
14 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
15 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
16 associated with Atari and its products. Pursuant to 15 U.S.C. section 1117, Atari is
17 therefore entitled to recover three times its actual damages or three times Ooshirts’
18 profits, whichever is greater, together with its attorneys’ fees. Atari is also entitled
19 to statutory damages of $2 million per registered mark. In addition, pursuant to 15
20 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
21 infringing products and promotional materials in Ooshirts’ possession.
22                            SECOND CLAIM FOR RELIEF
23                                (Copyright Infringement)
24         30.    Atari re-alleges and incorporates herein by reference each and every
25 allegation set forth above.
26         31.    Atari has complied in all respects with the copyright laws of the United
27 States, 17 U.S.C. §101 et seq., and has secured the exclusive rights and privileges in
28 and to the original expression in the following copyrighted works that have been


                                              -7-
        Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 9 of 17




 1 duly registered with the U.S. Copyright Office: Pong, Missile Command, Adventure,
 2 Breakout, and Yars’ Revenge.
 3         32.   Ooshirts had access to Atari’s copyrighted works as established by,
 4 among other things, (a) the widespread availability of pictures of Atari-made or
 5 Atari-licensed products incorporating those copyrighted works, (b) the fact that
 6 Atari’s copyrighted games are well known in the industry and in the public, (c) the
 7 striking similarity between the expression used on the infringing goods and the
 8 expression in Atari’s copyrighted works, and (d) the fact that Ooshirts affirmatively
 9 advertises the infringing goods through the use of the Atari trade name.
10         33.   Ooshirts infringed Atari’s copyrights by advertising, marketing,
11 creating, displaying, offering for sale, selling, distributing, and profiting from
12 products incorporating protectable expression taken from Atari’s copyrighted works
13 without Atari’s permission.
14         34.   Ooshirts infringed Atari’s copyrights willfully.
15         35.   Atari is entitled to actual damages and Ooshirts’ profits, in an amount
16 to be proven at trial.
17         36.   Alternatively, Atari is entitled to statutory damages in an amount no
18 less than $150,000 per copyright.
19         37.   Ooshirts’ acts have caused and will continue to cause irreparable harm
20 to Atari unless restrained by this Court. Atari has no adequate remedy at law.
21 Accordingly, Atari is entitled to an order enjoining and restraining Ooshirts and all
22 those acting in concert with Ooshirts, during the pendency of this action and
23 permanently thereafter, from manufacturing, distributing, importing, exporting,
24 marketing, offering for sale, or selling copies or substantially similar copies of
25 Atari’s copyrighted works.
26                             THIRD CLAIM FOR RELIEF
27                                  (Trademark Dilution)
28         38.   Atari re-alleges and incorporates herein by reference each and every


                                              -8-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 10 of 17




 1 allegation set forth above.
 2          39.   The ATARI and PONG trademarks are widely recognized by the
 3 general consuming public of the United States.
 4          40.   Ooshirts’ unauthorized use of the ATARI and PONG trademarks has
 5 the effect of tarnishing and blurring Atari’s authentic trademark.
 6          41.   Atari is entitled to recover damages and/or Ooshirts’ profits in an
 7 amount to be determined at trial.
 8          42.   Atari is entitled to an order preliminarily and permanently enjoining
 9 Ooshirts from using its trademarks in the future.
10          43.   Because Ooshirts has willfully intended to cause dilution of Atari’s
11 trademarks, Atari is further entitled to recover its costs of suit and reasonable
12 attorney’s fees pursuant to 15 U.S.C. sections 1117 and 1125(c)(2).
13                            FOURTH CLAIM FOR RELIEF
14                               (False Designation of Origin)
15          44.   Atari re-alleges and incorporates herein by reference each and every
16 allegation set forth above.
17          45.   The Atari Trademarks, as well as the overall look and feel of Atari’s
18 2600 console and joystick (the “2600 trade dress”), are inherently distinctive and
19 have also acquired secondary meaning through extensive promotion and sales, over
20 unsolicited press, and word of mouth for over four decades.
21          46.   Ooshirts is advertising, marketing, creating, displaying, offering for
22 sale, selling, distributing, and profiting from products incorporating the Atari
23 Trademarks and the 2600 trade dress or nearly identical variations thereof.
24          47.   Ooshirts’ use of the Atari Trademarks and the 2600 trade dress is likely
25 to cause confusion among ordinary purchasers as to the source of the goods.
26          48.   Atari has never consented to Ooshirts’ use of its trademarks or trade
27 dress.
28          49.   Ooshirts infringed upon Atari’s trademarks and trade dress willfully.


                                              -9-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 11 of 17




 1         50.    As a proximate result of the unfair advantage accruing to Ooshirts from
 2 using similar or quasi-similar marks and trade dress and deceptively trading on
 3 Atari’s goodwill, Ooshirts has made substantial sales and profits in amounts to be
 4 established according to proof.
 5         51.    As a proximate result of the unfair advantage accruing to Ooshirts from
 6 using confusingly similar marks and trade dress and deceptively trading on Atari’s
 7 goodwill, Atari has been damaged and deprived of substantial sales and has been
 8 deprived of the value of its trademarks as commercial assets, in amounts to be
 9 established according to proof.
10         52.    Unless restrained by the Court, Ooshirts will continue to infringe
11 Atari’s trademarks and trade dress. Pecuniary compensation alone will not afford
12 Atari adequate relief for the damage to its trademarks, trade dress, and brand. In the
13 absence of injunctive relief, consumers are likely to continue to be mistaken or
14 deceived as to the true source, origin, sponsorship, and affiliation of Ooshirts and
15 their purported goods.
16         53.    Ooshirts’ acts were committed, and continue to be committed, with
17 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
18 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
19 associated with Atari and its products. Pursuant to 15 U.S.C. section 1117, Atari is
20 therefore entitled to recover three times its actual damages or three times Ooshirts’
21 profits, whichever is greater, together with its attorneys’ fees. Atari is also entitled
22 to statutory damages of $2 million per registered mark. In addition, pursuant to 15
23 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
24 infringing products and promotional materials in Ooshirts’ possession.
25                               FIFTH CLAIM FOR RELIEF
26                          (Common Law Unfair Competition)
27         54.    Atari re-alleges and incorporates herein by reference each and every
28 allegation set forth above.


                                              -10-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 12 of 17




 1        55.      Ooshirts’ unauthorized use of Atari’s trademarks and trade dress is
 2 likely to cause consumer confusion as to the source, origin, sponsorship, and
 3 association of Ooshirts’ products.
 4        56.      Atari has been, and will continue to be, damaged and irreparably
 5 harmed by the actions of Ooshirts unless Ooshirts is enjoined by this Court.
 6        57.      Atari is entitled to recover damages and/or Ooshirts’ profits in an
 7 amount to be determined at trial.
 8        58.      Atari is informed and believes, and thereon alleges, that Ooshirts
 9 committed the foregoing acts with the intention of depriving Atari of its legal rights,
10 with oppression, fraud, and/or malice, and in conscious disregard of Atari’s rights.
11 Atari is therefore entitled to an award of exemplary and punitive damages,
12 according to proof.
13                               SIXTH CLAIM FOR RELIEF
14                 (Contributory Trademark Infringement and Counterfeiting)
15        59.      Atari re-alleges and incorporates herein by reference each and every
16 allegation set forth above.
17        60.      Ooshirts has been and continues to be aware of – and has been and
18 continues to contribute to – the infringement of Atari’s trademarks and the use of
19 counterfeit Atari products on its site. The infringing and counterfeit products are
20 prominently displayed and promoted on Ooshirts’ website. Ooshirts’ website is
21 configured so that a search for “Atari” or other Atari trade names will lead directly
22 to the infringing and counterfeit goods. Ooshirts creates and distributes the
23 infringing and counterfeit goods to the end consumer and facilitates the financial
24 transactions.
25        61.      Alternatively, Ooshirts has remained willfully blind to the infringement
26 and/or counterfeiting of Atari trademarks on its website and on the products it
27 creates and distributes to the end consumer.
28        62.      Atari has been damaged by and Ooshirts has profited from Ooshirts’


                                              -11-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 13 of 17




 1 contributory trademark infringement and counterfeiting.
 2         63.   To remedy Ooshirts’ contributory trademark infringement, Atari is
 3 entitled to all of the remedies set forth above for direct trademark infringement,
 4 counterfeiting, false designation of origin, and unfair competition.
 5                          SEVENTH CLAIM FOR RELIEF
 6                         (Contributory Copyright Infringement)
 7         64.   Atari re-alleges and incorporates herein by reference each and every
 8 allegation set forth above.
 9         65.   Ooshirts has been and continues to be aware of – and has been and
10 continues to contribute to – the infringement of Atari’s copyrights on its site. The
11 infringing products are prominently displayed and promoted on Ooshirts’ website.
12 Ooshirts’ website is configured so that a search for “Atari” or other Atari trade
13 names will lead directly to the infringing goods. Ooshirts creates and distributes the
14 infringing goods to the end consumer and facilitates the financial transactions.
15         66.   Alternatively, Ooshirts has remained willfully blind to the infringement
16 of Atari copyrights on its website and on the products it creates and distributes to the
17 end consumer.
18         67.   Atari has been damaged by and Ooshirts has profited from Ooshirts’
19 contributory copyright infringement.
20         68.   To remedy Ooshirts’ contributory copyright infringement, Atari is
21 entitled to all of the remedies set forth above for direct copyright infringement.
22                           EIGHTH CLAIM FOR RELIEF
23                 (Vicarious Trademark Infringement and Counterfeiting)
24         69.   Atari re-alleges and incorporates herein by reference each and every
25 allegation set forth above.
26         70.   Ooshirts and the third parties who design and upload the infringing
27 designs are in an apparent or actual partnership, have the authority to bind one
28 another in transactions with third parties, and/or exercise joint ownership or control


                                             -12-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 14 of 17




 1 over the infringing products. Ooshirts is thus vicariously liable for the trademark
 2 infringement and counterfeiting of the third parties who design and upload the
 3 infringing designs onto the Ooshirts site.
 4         71.    Atari has been damaged by and Ooshirts has profited from Ooshirts’
 5 vicarious trademark infringement and counterfeiting.
 6         72.    To remedy Ooshirts’ vicarious trademark infringement and
 7 counterfeiting, Atari is entitled to all of the remedies set forth above for direct
 8 trademark infringement, counterfeiting, false designation of origin, and unfair
 9 competition.
10                             NINTH CLAIM FOR RELIEF
11                            (Vicarious Copyright Infringement)
12         73.    Atari re-alleges and incorporates herein by reference each and every
13 allegation set forth above.
14         74.    Ooshirts enjoys a direct financial benefit from the copyright
15 infringement on its website. Ooshirts gets paid a percentage of every sale of every
16 product displayed on the site. The availability of the infringing goods also draws
17 customers to the site, which causes Ooshirts to make money both through the sale of
18 the infringing goods and through the sale of all goods displayed on its site.
19         75.    Ooshirts has the legal right to stop or limit the copyright infringement
20 on its website and the practical ability to do so. Ooshirts has the ability and means
21 to monitor its site for infringing designs and the right to remove them.
22         76.    Atari has been damaged by and Ooshirts has profited from Ooshirts’
23 vicarious copyright infringement. To remedy Ooshirts’ vicarious copyright
24 infringement, Atari is entitled to all of the remedies set forth above for direct
25 copyright infringement.
26                                 PRAYER FOR RELIEF
27         WHEREFORE, Atari prays for relief against Ooshirts as follows:
28         1.     For preliminary and permanent injunctions enjoining and restraining


                                              -13-
       Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 15 of 17




 1 Ooshirts, its agents, employees, representatives, partners, joint venturers, and
 2 anyone acting on behalf of, or in concert with Ooshirts, from:
 3               a.     designing, manufacturing, importing, shipping, delivering,
 4                      selling, marketing, displaying, advertising, or promoting any
 5                      product that incorporates designs substantially similar to Atari’s
 6                      copyrighted works;
 7               b.     designing, manufacturing, importing, shipping, delivering,
 8                      selling, marketing, displaying, advertising, or promoting any
 9                      product that incorporates or is marketed in conjunction any Atari
10                      trademark or trade dress;
11               c.     representing or implying, directly or indirectly, to retailers,
12                      customers, distributors, licensees, or any other customers or
13                      potential customers of Ooshirts’ products that Ooshirts’ products
14                      originate with or are sponsored, endorsed, or licensed by, or are
15                      otherwise associated or affiliated with, Atari;
16         2.    For an order requiring the destruction of all of Ooshirts’ infringing
17 products and all marketing, advertising, or promotional materials depicting
18 Ooshirts’ infringing products;
19         3.    For an accounting of all profits obtained by Ooshirts from sales of the
20 infringing products and an order that Ooshirts hold all such profits in a constructive
21 trust for the benefit of Atari;
22         4.    For an award to Atari of all profits earned by Ooshirts from their
23 infringing acts;
24         5.    For compensatory damages according to proof;
25         6.    For statutory damages of no less than $150,000 per registered copyright
26 and no less than $2 million per registered trademark;
27         7.    For pre-judgment interest on all damages awarded by this Court;
28         8.    For reasonable attorney’s fees and costs of suit incurred herein; and


                                             -14-
      Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 16 of 17




 1       9.    For such other and further relief as the Court deems just and proper.
 2
 3 Dated: January 15, 2019            BROWNE GEORGE ROSS LLP
                                         Keith J. Wesley
 4
                                         Eric C. Lauritsen
 5
 6                                    By:    s/ Keith J. Wesley
 7                                               Keith J. Wesley
                                      Attorneys for Plaintiff
 8                                    ATARI INTERACTIVE, INC.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -15-
      Case 4:19-cv-00264-JST Document 1 Filed 01/15/19 Page 17 of 17




 1                             DEMAND FOR JURY TRIAL
 2        Atari hereby demands a jury trial as provided by Rule 38(a) of the Federal
 3 Rules of Civil Procedure.
 4
 5 Dated: January 15, 2019             BROWNE GEORGE ROSS LLP
                                          Keith J. Wesley
 6
                                          Eric C. Lauritsen
 7
 8                                     By:    s/ Keith J. Wesley
 9                                                Keith J. Wesley
                                       Attorneys for Plaintiff
10                                     ATARI INTERACTIVE, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -16-
